NOTICE: NOT FOR OFFICIAL PUBLICATION
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                      LUIS ANGEL TOLEDO, Appellant.

                              No. 1 CA-CR 14-0088
                                FILED 2-3-2015


            Appeal from the Superior Court in Maricopa County
                         No. CR2011-158311-001
                   The Honorable Daniel J. Kiley, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Terry J. Adams
Counsel for Appellant



                        MEMORANDUM DECISION

Judge Diane M. Johnsen delivered the decision of the Court, in which Judge
Kenton D. Jones and Judge Michael J. Brown joined.
                             STATE v. TOLEDO
                            Decision of the Court

J O H N S E N, Judge:

¶1             This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969), following Luis Angel Toledo's convictions of first-degree burglary,
a Class 2 felony; trafficking in stolen property in the first degree, a Class 2
felony; misconduct involving weapons, a Class 4 felony; and possession of
burglary tools, a Class 6 felony. Toledo's counsel has searched the record
on appeal and found no arguable question of law that is not frivolous. See
Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S. 738; State v. Clark, 196
Ariz. 530, 2 P.3d 89 (App. 1999). Toledo was given the opportunity to file a
supplemental brief but did not do so. Counsel now asks this court to search
the record for fundamental error. After reviewing the entire record, we
affirm Toledo's convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2           Carrying a handgun and using a crowbar, Toledo broke into
a house and stole several items.1 A jury convicted him of first-degree
burglary (Count 1); trafficking in stolen property in the first degree (Count
2); misconduct involving weapons (Count 3); and possession of burglary
tools (Count 4). The court sentenced Toledo to 14 years' incarceration for
Counts 1 and 2; 4.5 years for Count 3; and 1.75 years for Count 4, all to be
served concurrently.

¶3             Toledo timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1), 13-4031 and -4033 (2015).2

                               DISCUSSION

¶4             The record reflects Toledo received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages, except when counsel waived his presence. The
court held appropriate pretrial hearings. It did not conduct a voluntariness
hearing; however, neither Toledo nor the evidence raised a question of


1       Upon review, we view the facts in the light most favorable to
sustaining the jury's verdicts and resolve all inferences against Toledo. See
State v. Fontes, 195 Ariz. 229, 230, ¶ 2, 986 P.2d 897, 898 (App. 1998).

2      Absent material revisions after the date of an alleged offense, we cite
a statute's current version.


                                       2
                            STATE v. TOLEDO
                           Decision of the Court

voluntariness of Toledo's statements. See State v. Smith, 114 Ariz. 415, 419,
561 P.2d 739, 743 (1977); State v. Finn, 111 Ariz. 271, 275, 528 P.2d 615, 619
(1974).

¶5             The State presented both direct and circumstantial evidence
sufficient to allow the jury to convict. The jury was properly comprised of
12 members with two alternates. The court properly instructed the jury on
the elements of the charges, the State's burden of proof and the necessity of
a unanimous verdict. The jury returned a unanimous verdict, which was
confirmed by juror polling. The court received and considered a
presentence report, addressed its contents during the sentencing hearing
and imposed legal sentences for the crimes of which Toledo was convicted.

                              CONCLUSION

¶6            We have reviewed the entire record for reversible error and
find none. Therefore, we affirm the resulting convictions and sentences.
See Leon, 104 Ariz. at 300, 451 P.2d at 881.

¶7            After the filing of this decision, defense counsel's obligations
pertaining to Toledo's representation in this appeal have ended. Defense
counsel need do no more than inform Toledo of the outcome of this appeal
and his future options, unless, upon review, counsel finds "an issue
appropriate for submission" to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984). On the court's own motion, Toledo has 30 days from the date of this
decision to proceed, if he wishes, with a pro per motion for reconsideration.
Toledo has 30 days from the date of this decision to proceed, if he wishes,
with a pro per petition for review.




                                  :ama




                                      3